Citation Nr: 9900933	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
compound fracture of the left mid tibia and fibula with 
deformity, to include a separate compensable evaluation for 
arthritis, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to an increased evaluation 
for the residuals of a compound fracture of the left mid 
tibia and fibula with deformity at 10 percent, and granted 
service connection for a compound fracture left leg with 
residual soft tissue deformity (knee) and assigned a 10 
percent evaluation thereto.  

On appeal, the Board remanded the issue of an increased 
rating for a left ankle disability to the RO for further 
developments by decision dated in March 1998.  The requested 
developments have been accomplished and that issue is now 
ready for appellate review.  

The Board further notes that the veteran disagreed with the 
10 percent evaluation for his service-connected left knee 
disability; however, no statement of the case has been 
issued.  This claim will be discussed only in the Remand 
portion of this decision.  Accordingly, the issue of 
entitlement to an increased rating for a left ankle 
disability will be discussed below.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
left ankle disability is worse than currently evaluated.  
Specifically, he asserts that he has pain and swelling of the 
left ankle.  He also maintains that he has arthritis in the 
left ankle and should be compensated thereto.  His 
representative joins in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a rating 
of 20 percent, but no more, for the service-connected left 
ankle disability.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claims.

2.  The veterans residuals of a left ankle disability are 
currently manifested by subjective complaints of swelling and 
pain.

3.  Current objective findings of the veterans residuals of 
a left ankle disability include range of motion from 5 
degrees dorsiflexion to 20 degrees plantar flexion.  

4.  There is no objective clinical evidence of malunion or 
nonunion of the tibia and fibula, or ankle ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, 
for the residuals of a compound fracture of the left mid 
tibia and fibula with deformity have been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5262, 5270, 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

The RO has rated the veterans left ankle disability under DC 
5262.  The Board will also consider DCs 5270, and 5271 based 
upon ankle ankylosis and limitation of motion.  

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. Part 4, DC 5262 
(1998).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id. 

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1998). 

At a personal hearing in April 1997, the veteran testified 
that he had increasing pain in the fibula and tibia with left 
ankle swelling and numbness in the left foot and toes.  He 
reported that he could not do a lot of walking and had used a 
cane.  He indicated that he had problems at work because he 
climbed a lot of stairs, did a lot of walking, and carried 
gallon jugs around.  He also remarked that he had trouble 
reaching down into the tanks at work and getting samples 
because of the pain.

In a medical report from the veterans employer, it was noted 
to be limited in climbing stairs, walking, lifting up to 50 
pounds, bending, kneeling, and shoveling.  In an unsigned and 
undated medical report, the veteran was noted to have an 
impairment of the left lower extremity due to a motorcycle 
accident in service.  A physical examination showed a 
deformity in the left lower extremity from an old fracture 
with some synovitis in the ankle.  Range of motion was 
relatively acceptable but it was obvious that the trauma had 
left him with a deficit that with overall use would progress 
to the point of trouble.  The examiner opined that the 
problem with the lower leg resulted in some shortening of the 
extremity which would over time give the veteran trouble in 
the knee, hip, and maybe the back.  The examiner recommended 
that the veteran avoid excessive stair climbing, walking, and 
lifting, although noted that intermittent use in this fashion 
would be acceptable.

In a May 1997 VA joints examination report, the veteran 
related that he was involved in a motorcycle accident at Ft. 
Benning in 1977 and sustained a compound fracture to his left 
leg.  He complained of, among other things, pain and swelling 
of the left foot and ankle.  He reported that he had been 
able to work but that it aggravated his left leg condition 
somewhat.  Physical examination revealed an obvious deformity 
of his left lower leg with a 10X8 cm., slightly tender, soft 
tissue swelling of the left anterior leg.  He was able to 
stand unassisted and there was no obvious swelling of the 
ankle.  Range of motion was dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees.  There was no shortening of 
the leg or false motion or angulation or intra-articular 
involvement.  The final diagnosis was status post compound 
fracture of the left leg with residual soft tissue deformity.

In an August 1998 VA joints examination report, the veteran 
complained of pain and swelling of the left ankle for two 
years duration which he stated was all the time.  He also 
had problems with his left foot and toes being painful.  
Physical examination revealed a scar on the left lower leg 
but the left ankle was not swollen.  There was some 
tenderness over the left lateral malleolus.  Range of motion 
was plantar flexion to 20 degrees, with normal to 45 degrees, 
and flexion to 5 degrees, with normal to 10 degrees.  He also 
had difficulty with eversion and inversion of the left ankle 
to 5 degrees.  Pain was reported at the limiting factor with 
consideration of pain, fatigue, weakness, and coordination.  
X-rays in 1997 were reportedly normal and there was no 
indication of traumatic arthritis.  Limitation of motion, 
increased functional loss due to pain, weakness, excessive 
fatigability, and incoordination were demonstrated.  The 
examiner noted that the veteran was felt to have a soft 
tissue injury of his left ankle rather than a bony 
abnormality in view of the normal X-ray of his left ankle.  
He was scheduled to have a MRI of his left ankle for 
additional recommendation.  The examiner concluded that there 
was a decrease range of motion of the left ankle from the 
prior examination in May 1997 and these ranges of motion were 
considered with pain, fatigue, weakness, and coordination.  
The final diagnosis was subcortical cyst talus bone, left 
ankle, benign, unrelated to his symptoms and chronic left 
ankle strain.  There was specifically no evidence of 
arthritis noted.

In evaluating the veterans left ankle disability, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  The most recent X-ray report dated in August 1998 
indicates tiny benign cysts within the subcortical bone 
marrow but no focal abnormalities over the area of pain.  
There were no areas of edema, fluid accumulation or soft 
tissue masses.  The ligamentous structures appeared intact.  
Therefore, despite the suggestion that the veteran had a 
malunion or nonunion of the ankle, there was no evidence of 
nonunion or malunion of the tibia and fibula.  Accordingly, 
the Board is unable to grant a higher evaluation under DC 
5262.  

The Board further notes that the recent clinical findings do 
not disclose that he has ankylosis of the ankle.  As such, 
the provisions of DC 5270 are not for application in 
evaluating the veterans left ankle pathology.  However, it 
is the conclusion of the Board, after reviewing the most 
recent findings, that a rating of 20 percent is warranted 
under DC 5271.  Specifically, the veteran has complaints of 
pain and a VA examination report and recent records of 
treatment have been consistent with findings of some 
weakness, functional loss, fatigability, and incoordination.  
In addition, significantly, the most recently reported range 
of motion showed dorsiflexion to 5 degrees (10 degrees is 
considered anatomically normal) and plantar flexion to 20 
degrees (45 degrees is considered anatomically normal).  
Therefore, the findings of restricted range of motion, pain, 
weakness, fatigability, and incoordination, when taken 
together, more nearly approximates a marked limitation of 
motion of the left ankle under DC 5271 and warrants a 20 
percent evaluation.

Nonetheless, the Board finds, based on the evidence of 
record, that the objective findings of the veterans left 
ankle disability does not warrant more than a 20 percent 
evaluation under DCs 5262, 5270, or 5271.  Specifically, as 
noted above, there is no evidence of malunion or nonunion of 
the tibia and fibula or ankylosis; therefore, DCs 5262 and 
5270 are not for application.  In addition, a higher than 20 
percent disability evaluation is not available under DC 5271.  
Accordingly, in view of the above, the Board concludes that 
the evidence supports a 20 percent rating, but no more, for 
the veterans service-connected left ankle disorder.  
Finally, because there is no evidence of arthritic changes in 
the left ankle, the recent VA General Counsels opinion 
regarding a separate compensable evaluation for arthritis is 
not for application.


ORDER

Entitlement to an increased evaluation of 20 percent, but no 
more, for the residuals of a compound fracture of the left 
mid tibia and fibula with deformity, currently evaluated at 
10 percent disabling, is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As to issue of entitlement to an increased rating for a left 
knee disability, the Board notes that this issue has not yet 
been perfected on appeal.  Specifically, the Board's 
jurisdiction is predicated upon an appeal having been filed 
on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 20.101 (1998).  
Governing statutory and regulatory provisions require the 
submission, following promulgation of an adverse rating 
action and adequate notice thereof, of a notice of 
disagreement and, following issuance of a statement or 
supplemental statement of the case, a substantive or formal 
appeal, within the specific time limits established.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.202, 20.302 (1998).  Thus, an appeal consists of a 
timely filed notice of disagreement, and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal. 38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.200 (1998).  Without these procedural steps in 
place, the Board does not have jurisdiction.  See Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991); Roy v. Brown, 
5 Vet. App. 554 (1993); Bernard v. Brown, 4 Vet. App. 384, 
390-91(1993), Rowell v. Principi, 4 Vet. App. 9, 16 (1993).

In this case, the RO granted entitlement to service 
connection for status post compound fracture left leg with 
residual soft tissue deformity (knee) by rating decision 
dated in May 1997.  In June 1997, the veteran indicated 
disagreement with the rating, in effect, submitted a notice 
of disagreement on the increased rating issue.  See Holland 
v. Gober, 124 F.3d 226 (Fed. Cir. 1997), revg sub. nom., 
Holland v. Brown, 9 Vet. App. 324, 327 (1996); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (separate NOD to 
initial appeal on logically downstream element of 
compensation level required).  In dicta, the United States 
Court of Veterans Appeals (Court) has implied that the Board 
remand issues in this procedural posture.  See Isenbart v. 
Brown, 7 Vet. App. 537, 541 (1995) (suggesting that Board 
review case on remand from Court when NOD initiated appellate 
review and no SOC had been issued); Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995) (inferring that referral, rather than 
remand, is appropriate when case not in appellate status); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(finding NOD initiated appellate review in adjudicative 
process).  This appears to be on the basis that the appellant 
process has commenced with the notice of disagreement, even 
though the Boards jurisdiction does not flow from such 
process.  Thus, the Board finds that the issue of entitlement 
to an increased evaluation for a left knee disability should 
be resolved as part of remand development.

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO should promulgate a statement 
of the case on the issue of entitlement 
to an increased evaluation for a left 
knee disability.  That document should 
set forth the reasons and bases for the 
action undertaken.

2.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, as otherwise appropriate, the issue should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome in this case by the action requested 
herein.  No action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
